      Case 1:18-cv-08653-VEC-SDA Document 195 Filed 02/12/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                  2/12/2021

 D George Sweigert,

                                Plaintiff,
                                                             1:18-cv-08653 (VEC) (SDA)
                    -against-
                                                             ORDER
 Jason Goodman,

                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Before the Court are Plaintiff’s motion to compel discovery (Pl.’s 1/26/21 Not. of Mot.,

ECF No. 188) and Plaintiff’s motion to strike Defendant’s response to Plaintiff’s motion to compel.

(Pl.’s 2/11/21 Not. of Mot., ECF No. 194.) For the reasons set forth below, Plaintiff’s motion to

compel is GRANTED IN PART and DENIED IN PART and Plaintiff’s motion to strike is DENIED.

       By Order dated December 7, 2020, Defendant was ordered to respond to certain

interrogatories and to produce certain documents no later than January 15, 2021. (See 12/7/20

Order, ECF No. 173, ¶¶ 1-2.) On January 26, 2021, Plaintiff filed his motion to compel stating that

Defendant had failed to respond to the interrogatories and failed to produce responsive

documents. (See Pl.’s 1/26/21 Not. of Mot. at 5.) On February 8, 2021, Defendant responded to

Plaintiff’s motion to compel by stating that “the response to requests for discovery has been

filed” and by suggesting that he is unable to serve documents responsive to the required requests

because Plaintiff did not have a valid address where the documents could be sent. (See Def.’s

Resp., ECF No. 193, at 1-3.)

       Contrary to Defendant’s assertion that a discovery response “has been filed,” the ECF

docket in this case does not reflect that Defendant’s interrogatory responses were filed.
      Case 1:18-cv-08653-VEC-SDA Document 195 Filed 02/12/21 Page 2 of 3




Accordingly, Defendant shall file sworn responses to the interrogatories contained in my

December 7, 2020 Order no later than February 24, 2020. If Defendant fails to file such sworn

responses, he will be subject to sanctions, up to and including my recommendation that a default

judgment be entered against him.

       With respect to Defendant’s production of documents responsive to my December 7,

2020 Order, however, Defendant is correct to note that the ECF docket reflects that multiple

mailings sent to Plaintiff’s address listed on the docket recently have been returned. (See, e.g.,

docket entries on 10/30/20, 11/18/20 & 12/4/20.) Thus, Defendant need not produce responsive

documents to Plaintiff unless and until Plaintiff provides a valid address to which such documents

can be sent.

       Plaintiff’s motion, pursuant to Rule 12(f) of the Federal Rules of Civil Procedure, to strike

Defendant’s response to his motion to compel is denied. Rule 12(f) provides that “[t]he court

may strike from a pleading an insufficient defense or any redundant, immaterial, impertinent, or

scandalous matter.” Fed. R. Civ. P. 12(f). Rule 7(a) contains a complete list of all pleadings

recognized under the Federal Rules of Civil Procedure, and a response to a motion is not among

them. See Fed. R. Civ. P. 7(a). Thus, Plaintiff cannot strike such a response. See Silva v. Swift, 333

F.R.D. 245, 248 (N.D. Fla. 2019) (“courts have held that Rule 12(f) does not authorize courts to

strike motions, affidavits, or memoranda in support of motions” (citing cases)).

       The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

parties.




                                                  2
    Case 1:18-cv-08653-VEC-SDA Document 195 Filed 02/12/21 Page 3 of 3




SO ORDERED.

DATED:        New York, New York
              February 12, 2021


                                        STEWART D. AARON
                                        United States Magistrate Judge




                                    3
